IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0961
                               Filed September 13, 2017


IN THE INTEREST OF P.G.,
Minor Child,

G.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, guardian ad litem

for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

         A mother appeals the termination of her parental rights to her child, born in

2016. She does not challenge the grounds for termination cited by the juvenile

court.    She contends “[t]he Juvenile Court erred in terminating [her] parental

rights when [she] had lower mental functioning necessitating additional time to

benefit from services and the child was in the custody of her relative.”

         The mother’s challenge implicates two statutory provisions: (1) Iowa Code

section 232.104(2)(b) (2017), which allows a court to grant a parent additional

time to reunify with a child, and (2) Iowa Code section 232.116(3)(a), which

allows a court to deny the termination petition if a child is placed with a relative.

“We review a request for additional time for an abuse of discretion and will

reverse only if injustice will result from a denial.” In re K.S., No. 09-0052, 2009

WL 607564, at *3 (Iowa Ct. App. Mar. 11, 2009). Similarly, the factors contained

in section 232.116(3) “are permissive” and a court may use its discretion in

applying them. In re M.W., 876 N.W.2d 212, 225 (Iowa 2016).

         The mother has a longstanding addiction to crack cocaine and a history of

violent relationships with men. Her two oldest children were transferred to the

care of relatives.      The mother testified her rights to those children were

terminated by the Illinois counterpart to the Iowa Department of Human

Services.1

         The Iowa department intervened in 2013 following the birth of her third

child. The department facilitated the mother’s admission to a clinically managed

1
  When the mother underwent a psychological evaluation two months before the
termination hearing, she denied human services involvement with her oldest two children
but later indicated the agency may have been involved.
                                            3


high-intensity residential treatment program.     The mother remained in the

program for twenty months. On her discharge, the mother’s primary counselor

recommended that she continue with mental health services and pursue

“outpatient substance abuse treatment to allow support during her transition back

into the community.” Within four months, the department lost contact with the

mother. Her parental rights to her third child were terminated.

       After the birth of her fourth child—the child that is the subject of this

appeal—the mother consented to the child’s temporary removal from her custody

and stipulated to the child’s continued removal and adjudication as a child in

need of assistance. The child was eventually placed with the mother’s sister,

where she remained through the termination hearing.

       Although the mother participated in reunification services, including

individual therapy and visits with her child, she was known to have relapsed twice

after the case involving her fourth child was opened. Based on these relapses,

the department transitioned the mother from semi-supervised visits to supervised

visits with her child. The case proceeded to termination.

       At the termination hearing, the mother testified she had been using crack

cocaine twice a week over the previous year. When asked if her substance

abuse had increased or decreased during that time period, she responded that it

“[i]ncreased.”   While she stated she could still safely parent her child, a

department employee testified otherwise. He noted that she had “a full plate of

her own issues just in her day-to-day life,” including “her addictions and her

mental health,” and he opined, “I just don’t see that she could, you know, have

[the child] in her custody anytime soon.”
                                            4


       The mother suggests she should have been granted additional time to

reunify based on her documented low IQ. But the primary concern precipitating

termination of her parental rights to the fourth child was not the mother’s low IQ

but her continued substance abuse.           The department had already furnished

years of reunification services to address this concern, to no avail.             As the

department employee reported, “The parental protective concerns that existed at

the time of removal continue to be of concern and no additional amount of

services is likely to change the outcome at this time.”

       Based on this record, we conclude the juvenile court acted appropriately in

declining to grant the mother additional time to reunify with the child. We further

conclude the juvenile court acted appropriately in declining to invoke the

“relative” exception to termination. As the juvenile court stated, “Although [the

mother] has made some progress, [she], after fourteen months of services with

this child and two years with her prior child, remains mired in the early stages of

developing the skills she needs to permanently lift her up out of the morass of

drug addiction and dangerous relationships.”2

       We affirm the termination of the mother’s parental rights to her fourth child.

       AFFIRMED.




2
 If the mother makes progress in these areas, her sister testified she would be willing to
permit contact with the child.